Citation Nr: 0903224	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from March 1973 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The veteran seeks service connection for a lung/asthma 
disorder.  He stated that his current asthma was aggravated 
by service.  Service treatment records (STRs) include an 
enlistment examination dated in October 1972, which noted 
that the lungs and chest were normal.  Also included was a 
reenlistment examination dated in February 1975, which marked 
the lungs and chest as abnormal and stated that the veteran 
"has occurrences occasionally of asthma mild to moderate ? 
symptoms?"  In this regard, the Board notes that the veteran 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. 

The veteran seeks service connection for a lung/asthma 
disorder.  He stated that his current asthma was aggravated 
by service.  Service treatment records (STRs) include an 
enlistment examination dated in October 1972, which noted 
that the lungs and chest were normal.  Also included was a 
reenlistment examination dated in February 1975, which marked 
the lungs and chest as abnormal and stated that the veteran 
"has occurrences occasionally of asthma mild to moderate ? 
symptoms?"  In this regard, the Board notes that the veteran 
provided a copy of this document to VA not the service 
department.  In order to ensure that the service department 
does not have additional service treatment records, the RO 
should request all outstanding records, including a copy of 
the February 1975 reenlistment examination, through the 
appropriate channels.  A post-service treatment record dated 
in February 2002 diagnosed the veteran with an upper 
respiratory infection and indicated that he had "asthma as 
[a] child."

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 
3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  Pre-service treatment 
records have not been associated with the claims file.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran has not been afforded a VA 
examination.  In light of the information above, the veteran 
should be scheduled for a VA examination for an opinion as 
to whether the condition pre-existed service and was 
aggravated thereby and, if not, whether the condition was 
incurred in service.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  As it appears that the veteran 
may be seeking treatment through VA, the RO should request 
all VA medical records from the San Diego VA Medical Center 
dating from April 2004 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request additional service treatment 
records through the appropriate channels, 
including a copy of the February 1975 
reenlistment examination report.  

2.  Request medical records from the San 
Diego VA Medical Center dating from April 
2004 to the present.  If no further 
treatment records exist, the claims file 
should be documented accordingly.  Also 
attempt to obtain any other evidence that 
is identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization forms 
are completed.  

3.  Contact the veteran for the dates of 
treatment and names and addresses of all 
providers, including hospitals/emergency 
treatment providers, that provided 
treatment for asthma prior to the 
veteran's entry into active military 
service.  Request medical records from 
each identified provider, and associate 
these records with the claims file.  Also 
request the veteran to provide any pre-
service asthma treatment records that he 
may have in his possession.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

4.  After pre-service treatment records 
have been obtained, schedule the veteran 
for an examination with regard to his 
claim for service connection for asthma.  
THE CLAIMS FILE MUST BE MADE AVAILABLE 
TO, AND REVIEWED BY, THE EXAMINER.  All 
indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
opine as to the date of onset of the 
veteran's current asthma disability and 
specifically whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that 
a current asthma disorder was incurred 
during active military service.  

If a current asthma disorder is 
determined to have UNDEBATABLY preexisted 
the veteran's entry into service, the 
examiner should so state and explain why, 
and must then opine as to whether the 
preexisting disorder was 
aggravated/increased in disability beyond 
the natural progression of the disease 
during active military service.  

A complete rationale for all opinions 
proffered must be included in the report 
provided.

5.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
